Notice of Pre-AIA  or AIA  Status

DETAILED ACTION

Claim Rejections - 35 USC § 102
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Pat. Pub. # 2002336245 (herein Ri).
Regarding claim 1, Ri teaches A sonic speed measurement device comprising: 
a reception array in which a plurality of reception elements which output reception signals in response to reception of an ultrasonic wave are arranged in one direction (array 300 of a plurality of ultrasonic transducers 302, [0019]; array 300 is a one-dimensional array, [0020]); 
a phase difference detection portion that detects a phase difference between the reception signals output from the reception elements adjacent to each other in a case where 
a sonic speed calculation portion that calculates a sonic speed of the ultrasonic wave on the basis of the phase difference (processing unit 12 performs quadrature detection on the echo reception signal with the quadrature detection unit 120, performs MTI processing with the MTI filter 122, obtains autocorrelation with the autocorrelation calculation unit 124, and calculates the flow rate calculation unit 126 from the autocorrelation result. , The variance T is obtained by the variance operation unit 128, and the power PW is obtained by the power operation unit 130. These calculated values are the speed of the echo source, [0082]).
Regarding claim 10, Ri teaches An electronic apparatus (ultrasonic diagnostic apparatus, [0001]) comprising: the sonic speed measurement device according to claim 1 (see rejection for claim 1 above); and a controller that controls the sonic speed measurement device (control unit 18, [0034]).


Allowable Subject Matter
Claims 2-9 and 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2 and dependents thereof, the prior art does not teach, “wherein the phase difference detection portion calculates an addition value by deviating the reception signals output from 
Regarding claim 4 and dependents thereof, the prior art does not teach, “wherein the reception array is provided on a first side surface part of a container which has a bottom surface part, the first side surface part standing on the bottom surface part, and a second side surface part standing on the bottom surface part and facing the first side surface part, and is able to store a fluid in a space surrounded by the bottom surface part, the first side surface part, and the second side surface part, and wherein the target point is provided at a position facing the reception array on the second side surface part.” Claim 19 and dependents thereof feature equivalent limitations to claims 4 and would be allowable for the same reasons. Ri teaches a probe in contact with object 4 but does not teach the array within a container as presented in the present invention. Sumi teaches instrument body 30 but does not go into the same amount of detail of construction regarding relationship between array, and surfaces as presented in the presented invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852